Citation Nr: 9923212	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  93-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Lyme disease.  

2.  Entitlement to service connection for headaches, Bell's 
palsy, a psychiatric disability, and arthritis, all claimed 
to be secondary to Lyme disease.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
August 1982 and from July 20 to August 3, 1985.  This matter 
came to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In June 1997, the Board denied the appellant's claims for 
service connection for Lyme disease and for headaches, Bell's 
palsy, a psychiatric disability, and arthritis, all claimed 
to be secondary to Lyme's disease.  This decision was based 
on the determinations that Lyme disease was not confirmed 
until several years after service separation and was not 
associated with any incident in service, and because there 
was no service-connected Lyme disease disability to which 
current complaints, to include headaches, Bell's palsy, a 
psychiatric disorder, and arthritis, might be attributed.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 1999, the Court granted a Joint Motion to Remand and 
Suspend Further Proceedings (Joint Motion).  The Joint Motion 
vacated the Board's decision, and noted the conflicting 
nature of VA infectious disease specialists' opinions from 
October 1990 and June 1996.  The Joint Motion noted further 
that the Board's decision relied heavily on the June 1996 
opinion over that of the 1990 opinion without providing 
adequate reasons and bases for favoring one decision over 
another.  Additionally, the Joint Motion stated that the 
Board also afforded cursory mention of additional evidence 
received pursuant to the Board's 1994 remand, to include 
additional private medical evidence, and a number of medical 
articles and treatises submitted by the appellant.  The Joint 
Motion directed that on remand, the Board should address all 
the evidence of record, and attempt to reconcile the 
conflicting  medical evidence, to include the treatise 
material submitted by the appellant.  


REMAND

As noted above, the Board held in June 1997 that the Lyme 
disease was not incurred in or aggravated by service, and 
that as service connection was denied for Lyme disease, 
headaches, Bell's palsy, a psychiatric disorder, and 
arthritis, may not be considered secondary thereto.  In 
expounding on the Joint Motions directions mentioned above, 
it was found that the Board failed to provide adequate 
reasons and bases regarding why it found the 1996 
specialist's opinion more persuasive that the 1990 opinion.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992).  Moreover, in 
discussing the Board's failure to give more than a cursory 
mention of the medical treatise evidence submitted by the 
appellant, the Joint Motion pointed out that it had held 
"that medical treatise evidence...can provide important 
support when combined with an opinion of a medical 
professional."  See Mattern v. West, No. 96-1508, slip op. 
at 9 (Feb. 23, 1999).  

The Joint Motion indicated that, if needed, the Board should 
obtain another specialist's opinion.  Additionally, it was 
noted that the claims for secondary service connection were 
inextricably intertwined and should also be remanded.  See 
Henderson v. West, 12 Vet. App. 11 (1998).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the appellant 
and request that he identify the specific 
names, addresses and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the disabilities at issue 
since September 1997.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records that have not already 
been obtained.  

2.  The veteran also should be given the 
opportunity to submit additional evidence 
and argument in support of his claim.  

3.  Thereafter, the RO should schedule 
the appellant for an examination to be 
conducted by an infectious disease 
specialist who has not previously 
examined the appellant.  The specialist 
should be provided with the veteran's 
claims file, a separate copy of the 
Court's Joint Motion to Remand, and a 
separate copy of this Remand, for review 
prior to the examination.  The specialist 
should confirm in his report that he was 
provided with these documents, and if the 
specialist deems it appropriate, should 
comment on the discrepancies between the 
October 1990 VA infectious disease 
examination versus the June 1996 VA 
infectious disease examination that were 
noted in the Joint Motion to Remand.  

The specialist's report is requested to 
include an accurate history of the 
appellant's symptomatology, and the 
diagnostic test results.  The report 
should explain what diagnostic indicators 
are typically utilized to confirm a 
diagnosis of Lyme disease, and should 
also clarify to the extent possible 
whether the appellant has a confirmed 
diagnosis of Lyme disease, providing a 
discussion of the factors that were 
relied upon in making that determination.  

If a diagnosis of Lyme disease is 
confirmed, the specialist should then 
provide an opinion as to whether any Lyme 
disease or other disability found to be 
present was etiologically related to the 
veteran's period of service in general, 
and/or the "Insect bites Rash" noted in 
the veteran's service medical records 
dated July 22, 1985, in particular.  The 
opinion should be provided in terms of 
whether it is "likely", versus "as 
likely as not", versus "unlikely", 
that there is a relationship to either 
event.

Further, if a diagnosis of Lyme disease 
is confirmed, the specialist is requested 
to discuss whether headaches, Bell's 
palsy, a psychiatric disorder, and 
arthritis, are "likely", "as likely as 
not", or "unlikely" to result 
therefrom.  Any opinion expressed should 
be accompanied by a written rationale.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remains denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to implement the Order 
of the Court in this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










